DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to the amendment filed on 21 January 2021.  Claims 8, 15, and 18 have been amended.  Claims 7-27 are currently pending and have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2021 has been entered.

 
Allowable Subject Matter
Claims 7-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Under 35 U.S.C 101 rejections: 

The claims recite a series of steps and, therefore, is a process.
2A - Prong 1: Judicial Exception Recited?
The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. The claim does not recite a mathematical relationship, formula, or calculation. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. With respect to mental processes, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite a certain method of organizing human activity such as a fundamental economic concept or commercial and legal interactions. The claim is eligible because it does not recite a judicial exception.
2A Prong 2: Integrated into a Practical Application?

The claims recite the combination of additional elements of obtaining the image of the occupants of a vehicle from camera connected to content decider via a network and obtaining a driving history of the driver form the identified image of the driver for assessing the risk degree of the driver, a content decider either to present content on the billboard in response to watch ability exceed threshold or not to present in response watch ability not exceeding the threshold value    for taking into account the amount of risk that a driver may get into an accident based on not paying attention to the road when presenting advertisements on electronic billboards. That is, there is currently no means for taking into account the risk of distraction of the driver when presenting advertisements on electronic billboards.  The claims as a whole integrates the mental process into a specifically application.  Specifically the additional element recite a specific manner of for 

The Following prior arts are considered:  
Anschutz et al (US Patent No., 7,620,026 B2) discloses a method of operating an electronic billboard includes detecting a mobile electronic device within a predetermined distance the electronic billboard, establishing an ad hoc wireless connection with the mobile electronic device and transmitting location-specific data to the mobile electronic device over the ad hoc wireless connection.  Location-specific data may include adverting content, traffic, and/or construction condition, emergency information and/or tourism information associated with geographic location of the electronic billboard.
Shlomot (US Pub., No., 2013/0060642 A1)
Brown et al (US Pub., No, 2015/0220992 A1) disclose a technique for providing advertisement information includes, in part sending, from a device built into a vehicle, a first set of data to a server, the first set of data corresponding to measurements performed by one or more sensors, receiving a first set of elements from the server in response to the first set of data, presenting one or more elements from the first set of elements to a user of the vehicle on a display in the vehicle.
However, the combination of the above references either alone or in a combination teaches “obtaining, by a content decider, an image of occupants of a vehicle from a camera connected to said content decider via a network, wherein said vehicle occupants comprise a driver of said vehicle; identifying, by said content decider, said vehicle occupants from said image; obtaining, by said content decider, a driving history of said driver of said vehicle; assessing, by said content decider, a risk degree of said driver getting into an accident based on said driving history using natural language processing; generating, by said content decider, a value corresponding to said assessed risk degree of said driver getting into said accident; calculating, by said content decider, a watch ability of said vehicle occupants of said vehicle to watch contents on an electronic billboard based on said risk degree of said driver getting into said accident; determining, by said content decider, a content adoption probability according to said watch ability, wherein said content adoption probability corresponds to a probability of a content being displayed; determining, by said content decider, one or more contents to be presented on said electronic billboard based on said content adoption probability; 2P201802733US01PATENT presenting, by said content decider, said one or more contents on said electronic billboard in response to said watch ability exceeding a threshold value; and not presenting, by said content decider, said one or more contents on said electronic billboard in response to said watch ability not exceeding  said threshold value thereby taking into consideration driver safety to prevent a potential accident”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SABA DAGNEW/Primary Examiner, Art Unit 3682